Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about October 2, 1992, which denied petitioner’s application to serve a late notice of claim and dismissed the petition, unanimously affirmed without costs and disbursements.
We agree with the IAS Court that notwithstanding the accident report prepared by respondent’s staff on the same day that petitioner fell in respondent’s building, the record does not show that respondent had actual knowledge of the claim and that the failure of petitioner’s two prior attorneys to timely serve a notice of claim is not a sufficient excuse for the delay (see, Chattergoon v New York City Hous. Auth., 161 AD2d 141, lv granted 167 AD2d 991, affd 78 NY2d 958). Concur—Murphy, P. J., Milonas, Rosenberger and Wallach, JJ.